Title: From Benjamin Franklin to Cadwalader Evans, 8 September 1769
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor,
London Sept. 8. 1769
I am writing to you and all my friends by the packet that sails to morrow. This is only to cover the French work on Silk worms, said to be the best extant; which being too bulky to go per packet I send you by this ship. Some extracts may be made from it and published of the most useful directions; for it is like other French writings rather too wordy, &c. I have received yours per packet and via Liverpool, with the observations of the transit of which more in my next. I am, Yours affectionately
B. Franklin.
Please let Mrs. Franklin know I am well.
To Dr Cadwalader Evans
